Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (g)(3) [] , 2009 State Street Bank and Trust Company Lafayette Corporate Center 2 Avenue de Lafayette Boston, Massachusetts 02111 Attn: Re: Custodian Services Agreement Ladies and Gentlemen: Reference is made to the Custodian Services Agreement, dated as of January 1, 2007 (as amended to date, the Agreement), by and among State Street Bank and Trust Company, a Massachusetts trust company, and certain registered management investment companies affiliated with Legg Mason, Inc. Please be advised that Master Portfolio Trust (the Fund) has established a new series of shares to be known as Government Portfolio (the Portfolio). In accordance with Section 13(d) of the Agreement, the Fund hereby requests that your bank act as Custodian with respect to the Portfolio under the terms of the Agreement. Attached as Exhibit A hereto is a replacement of Exhibit A to the Agreement, effective as of the date set forth below. The attached Exhibit A is marked to reflect the addition of the Portfolio. Except to the extent expressly set forth herein, this letter shall not be deemed to otherwise amend or modify any term of the Agreement. Please sign below to evidence your consent and agreement to the above. MASTER PORTFOLIO TRUST on behalf of its series, Government Portfolio By: Name: Title: Consented and Agreed to: STATE STREET BANK AND TRUST COMPANY By: Name: Title: Effective Date: Exhibit A Legg Mason Partners Equity Trust Legg Mason Partners Aggressive Growth Fund Legg Mason Partners All Cap Fund Legg Mason Partners Appreciation Fund Legg Mason Partners Capital and Income Fund Legg Mason Partners Capital Fund Legg Mason Partners Classic Values Fund Legg Mason Partners Convertible Fund Legg Mason Partners Diversified Large Cap Growth Fund Legg Mason Partners Dividend Strategy Fund Legg Mason Partners Emerging Markets Equity Fund Legg Mason Partners Equity Fund Legg Mason Partners Financial Services Fund Legg Mason Partners Fundamental Value Fund Legg Mason Partners Global Equity Fund Legg Mason Partners International All Cap Opportunity Fund Legg Mason Partners Investors Value Fund Legg Mason Partners Large Cap Growth Fund Legg Mason Partners Lifestyle Allocation 100% Legg Mason Partners Lifestyle Allocation 85% Legg Mason Partners Lifestyle Allocation 70% Legg Mason Partners Lifestyle Allocation 50% Legg Mason Partners Lifestyle Allocation 30% Legg Mason Partners Lifestyle Income Fund Legg Mason Partners Mid Cap Core Fund Legg Mason Partners S&P 500 Index Fund Legg Mason Partners Small Cap Core Fund Legg Mason Partners Small Cap Growth Fund Legg Mason Partners Small Cap Value Fund Legg Mason Partners Social Awareness Fund Legg Mason Partners 130/30 U.S. Large Cap Equity Fund Legg Mason Partners U.S. Large Cap Equity Fund Legg Mason Partners Equity Income Builder Fund Legg Mason Partners Target Retirement 2015 Legg Mason Partners Target Retirement 2020 Legg Mason Partners Target Retirement 2025 Legg Mason Partners Target Retirement 2030 Legg Mason Partners Target Retirement 2035 Legg Mason Partners Target Retirement 2040 Legg Mason Partners Target Retirement 2045 Legg Mason Partners Target Retirement 2050 Legg Mason Partners Target Retirement Fund Legg Mason Partners Income Trust Legg Mason Partners Adjustable Rate Income Fund Legg Mason Partners California Municipals Fund Legg Mason Partners Core Bond Fund Legg Mason Partners Core Plus Bond Fund Legg Mason Partners Diversified Strategic Income Fund Legg Mason Partners Global High Yield Bond Fund Legg Mason Partners Global Income Fund Legg Mason Partners Government Securities Fund Legg Mason Partners High Income Fund Legg Mason Partners Inflation Management Fund Legg Mason Partners Intermediate Maturity California Municipals Fund Legg Mason Partners Intermediate Maturity New York Municipals Fund Legg Mason Partners Intermediate-Term Municipals Fund Legg Mason Partners Investment Grade Bond Fund Legg Mason Partners Managed Municipals Fund Legg Mason Partners Massachusetts Municipals Fund Legg Mason Partners Municipal High Income Fund Legg Mason Partners New Jersey Municipals Fund Legg Mason Partners New York Municipals Fund Legg Mason Partners Oregon Municipals Fund Legg Mason Partners Pennsylvania Municipals Fund Legg Mason Partners Short Duration Municipal Income Fund Legg Mason Partners Short/Intermediate U.S. Government Fund Legg Mason Partners Short-Term Investment Grade Bond Fund Western Asset Emerging Markets Debt Portfolio Western Asset Global High Yield Bond Portfolio Legg Mason Partners Variable Equity Trust Legg Mason Partners Variable Aggressive Growth Portfolio Legg Mason Partners Variable Appreciation Portfolio Legg Mason Partners Variable Capital and Income Portfolio Legg Mason Partners Variable Dividend Strategy Portfolio Legg Mason Partners Variable Equity Index Portfolio Legg Mason Partners Variable Fundamental Value Portfolio Legg Mason Partners Variable International All Cap Opportunity Portfolio Legg Mason Partners Variable Investors Portfolio Legg Mason Partners Variable Large Cap Growth Portfolio Legg Mason Partners Variable Lifestyle Allocation 50% Legg Mason Partners Variable Lifestyle Allocation 70% Legg Mason Partners Variable Lifestyle Allocation 85% Legg Mason Partners Variable Mid Cap Core Portfolio Legg Mason Partners Variable Multiple Discipline PortfolioAll Cap Growth and Value Legg Mason Partners Variable Multiple Discipline PortfolioGlobal All Cap Growth and Value Legg Mason Partners Variable Multiple Discipline PortfolioLarge Cap Growth and Value Legg Mason Partners Variable Small Cap Growth Portfolio Legg Mason Partners Variable Social Awareness Portfolio Legg Mason Partners Variable Income Trust Legg Mason Partners Variable Adjustable Rate Income Portfolio Legg Mason Partners Variable Diversified Strategic Income Portfolio Legg Mason Partners Variable Global High Yield Bond Portfolio Legg Mason Partners Variable Government Portfolio Legg Mason Partners Variable High Income Portfolio Legg Mason Partners Variable Money Market Portfolio Legg Mason Partners Variable Strategic Bond Portfolio Legg Mason Partners Money Market Trust Citi California Tax Free Reserves Citi Cash Reserves Citi Connecticut Tax Free Reserves Citi New York Tax Free Reserves Citi Tax Free Reserves Citi U.S. Treasury Reserves Western Asset California Municipal Money Market Fund Western Asset Government Money Market Fund Western Asset Massachusetts Municipal Money Market Fund Western Asset Money Market Fund Western Asset Municipal Money Market Fund Western Asset New York Municipal Money Market Fund Western Asset AMT Tax-Free Money Market Fund Legg Mason Partners Institutional Trust Citi Institutional Cash Reserves Citi Institutional Enhanced Income Fund Citi Institutional Liquid Reserves Citi Institutional Tax Free Reserves Citi Institutional U.S. Treasury Reserves SMASh Series C Fund SMASh Series EC Fund SMASh Series M Fund Western Asset Institutional Government Money Market Fund Western Asset Institutional Money Market Fund Western Asset Institutional Municipal Money Market Fund Legg Mason Partners Premium Money Market Trust Citi Premium Liquid Reserves Citi Premium U.S. Treasury Reserves Master Portfolio Trust Liquid Reserves Portfolio U.S. Treasury Reserves Portfolio Tax Free Reserves Portfolio Prime Cash Reserves Portfolio Institutional Enhanced Portfolio SMASh Series M Portfolio SMASh Series C Portfolio SMASh Series EC Portfolio Government Portfolio Legg Mason Partners Trust II Legg Mason Partners Capital Preservation Fund II Western Asset Intermediate Muni Fund Inc. Western Asset High Income Opportunity Fund Inc. Western Asset Managed High Income Fund Inc. Western Asset Managed Municipals Portfolio Inc. Western Asset Municipal High Income Fund Inc. LMP Real Estate Income Fund Inc. LMP Corporate Loan Fund Inc. Western Asset Zenix Income Fund Inc. Barrett Opportunity Fund, Inc. Western Asset Emerging Markets Debt Fund Inc. Western Asset Emerging Markets Income Fund Inc. Western Asset Emerging Markets Income Fund II Inc. Western Asset Emerging Markets Floating Rate Fund Inc. LMP Capital & Income Fund Inc. Western Asset Global Partners Income Fund Inc. Western Asset Global High Income Fund Inc. Western Asset High Income Fund Inc. Western Asset High Income Fund II Inc. Western Asset Inflation Management Fund Inc. Western Asset Worldwide Income Fund Inc. Western Asset 2008 Worldwide Dollar Government Term Trust Inc. Western Asset Municipal Partners Fund Inc. Western Asset Municipal Partners Fund II Inc. Western Asset Variable Rate Strategic Fund Inc.
